Citation Nr: 1112892	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  05-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for migraine headaches.

2. Entitlement to an evaluation in excess of 20 percent for residuals, recurrent ganglion cyst, tendonitis and neurolysis of the right radial nerve.

3. Entitlement to an evaluation in excess of 20 percent for myofascial pain of the right shoulder girdle muscles.

4. Entitlement to an evaluation in excess of 10 percent for hypertension with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to November 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2004, July 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at an October 2009 hearing conducted at the RO.  A transcript of the hearing is of record.

The issues of increased evaluations for myofascial pain of the right shoulder and hypertension with erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an October 30, 2009, statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an increased evaluation for residuals, recurrent ganglion cyst, tendonitis and neurolysis of the right radial nerve.

2. A February 2002 rating decision denied the Veteran's claim of entitlement to service connection for headaches.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.

3. Evidence received since the February 2002 rating decision is cumulative of the evidence of record at the time of the February 2002 denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for an migraine headaches nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased evaluation for residuals, recurrent ganglion cyst, tendonitis and neurolysis of the right radial nerve.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2. The February 2002 rating decision which denied the Veteran's application to reopen a claim of entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 2002).

3. Evidence received since the February 2002 rating decision in connection with Veteran's claim of entitlement to service connection for headaches is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA provided the Veteran with all necessary and proper VCAA notice.  In this regard, a June 2008 VCAA letter notified the Veteran of the evidence and information necessary to establish entitlement to his underlying claim to service connection for a migraine headaches.  This letter also provided appropriate notice regarding what constitutes new and material evidence and specifically informed him what evidence and information was necessary to reopen his claim.  This letter also advised the Veteran of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Finally, the June 2008 notice letter included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess, supra.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all treatment records identified by the Veteran pertaining to the issue of headaches.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.

As a final note, a VA examination was not provided in conjunction with the Veteran's application to reopen, and the Board notes that an examination is not warranted in the instant case.  See 38 C.F.R. § 3.159(c)(iii) (2010).  In this regard, the Board observes VA's duty to provide a VA examination applies to a claim to reopen a finally adjudicated claim only after new and material evidence has been submitted.  Id.  Therefore, VA is not required to provide the Veteran with a VA examination in the instant case.  

Analysis

I. Increased Evaluation 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010).  The appellant has withdrawn the issue of entitlement to an increased evaluation for residuals, recurrent ganglion cyst, tendonitis and neurolysis of the right radial nerve; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.

II. New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of 'new and material' evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in May 2008, and the regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of service connection for headaches has been previously denied by rating decisions dated April 1993 and February 2002.  In these rating decisions, the Veteran's claim of service connection for headaches was denied on the basis that the Veteran's current disorder is not etiologically related to his active service nor are they proximately due to or aggravated by service-connected disabilities.  The Veteran was notified of his appellate rights, but did not complete an appeal of either rating decision; therefore, the RO's April 1993 and February 2002 decisions are final.  38 U.S.C.A. § 7105.

Evidence received prior to the February 2002 rating decision, the most recent prior final denial, included service treatment records, VA treatment record and reports and the reports of March 1993 and December 2001 VA examinations.  According to the February 2002 rating decision, the RO denied the Veteran's claim for service connection because the evidence of record failed to establish an etiological link between his current headaches and his active service.  The February 2002 rating decision also found the Veteran's current headaches are not secondary to service-connected disabilities.

New evidence received since the February 2002 RO rating decision includes statements from the Veteran, including October 2009 testimony before the Board, and further VA and private treatment records.  The evidence submitted by the Veteran indicates he continues to suffer from chronic headaches, and currently receives treatment for the disorder.  However, the newly submitted evidence does not provide an etiological link between current headaches and the Veteran's active service or service-connected disabilities.

After careful review, the Board concludes that the newly received evidence is cumulative of the record prior to the February 2002 rating decision, and does not raise a reasonable possibility of substantiating the Veteran's claim.  In this regard, the Board notes the newly received evidence continues to show the Veteran suffers from migraine headaches.  However, the record does not contain any competent opinion suggesting an etiological relationship between the Veteran's current condition and his active service or service-connected disabilities.  Therefore, the newly received evidence does not raise a reasonable possibility of substantiating the Veteran's claim.  

As a final note, the Board acknowledges that the Veteran himself has claimed that he suffers from migraine headaches that are etiologically related to active service or are secondary to service-connected disabilities.  However, the Board observes such statements by the Veteran are cumulative of the record at the time of the February 2002 denial, as these contentions were of record at that time.  Furthermore, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).


As such, the evidence submitted by the Veteran since the February 2002 RO denial does not constitute new and material evidence, and the application to reopen a claim of service connection for migraine headaches must be denied.  38 C.F.R. § 3.156.

	
ORDER

The claim of entitlement to an increased evaluation for residuals, recurrent ganglion cyst, tendonitis and neurolysis of the right radial nerve is dismissed.

New and material evidence sufficient to reopen a claim of service connection for migraine headaches has not been submitted; the appeal is denied.


REMAND

The Veteran is service-connected for myofascial pain of the right shoulder girdle muscles and hypertension with erectile dysfunction, currently evaluated as 20 percent and 10 percent disabling respectively.  In an April 2009 supplemental statement of the case, the RO relied on a March 2008 VA examinations in continuing the Veteran's current disability evaluations.  However, at the October 2009 Board hearing, the Veteran asserted that his conditions have increased in severity since the March 2008 VA examinations.  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

As a final note, the Board observes VA treatment records were last associated with the claims file in April 2008.  As such, on remand, current VA treatment records should be obtained and associated with the claims file.




Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA records for treatment for the Veteran's claimed disabilities.  Specifically, records related to the Veteran's treatment after April 2008 must be associated with the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2010).

2. Schedule the Veteran for a VA examination to ascertain the severity of his service-connected right shoulder disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the examination report should reflect that such a review was accomplished.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner must offer specific findings as to the range of motion of the right shoulder, as well as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected disability.  If any of the above is observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.  If there is clinical evidence of pain on any motion, the examiner should indicate the point at which pain begins.  The examiner should also specifically state whether there is any abnormality of the right shoulder, including ankylosis or impairment of the humerus, clavicle or scapula.

3. Schedule the Veteran for a VA examination to ascertain the severity of his service-connected hypertension.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the examination report should reflect that such a review was accomplished.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner is requested to provide the Veteran's blood pressure readings, as well as whether his hypertension requires the use of medication for control.  Additionally, any other symptomatology resulting from his hypertension should be noted.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


